Name: COMMISSION REGULATION (EC) No 496/96 of 21 March 1996 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  competition
 Date Published: nan

 22. 3 . 96 I EN I Official Journal of the European Communities No L 74/3 COMMISSION REGULATION (EC) No 496/96 of 21 March 1996 temporarily suspending the issuing of export licences for certain milk products and determining what proportion of the amounts covered by pending applications for export licences may be allocated period; whereas the issuing of export licences for the products concerned should be temporarily suspended, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Commission Regulation (EC) No 2931 /95 (2), Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products (3), as last amended by Regulation (EC) No 398/96 (4), and in particular Article 8 (3) thereof, Whereas uncertainty is a feature of the market in certain milk products; whereas it is necessary to prevent specula ­ tive applications that may lead to a distortion in comp ­ etition between traders, threatening the continuity of exports of those products for the remainder of the current HAS ADOPTED THIS REGULATION: Article 1 1 . The issuing of export licences for milk products falling within CN code 0406 is hereby suspended for 22 March 1996 . 2. No further action shall be taken in respect of appli ­ cations for licences pending which would have been issued from 22 March 1996 . Article 2 This Regulation shall enter into force on 22 March 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968 , p. 13 . 0 OJ No L 307, 20 . 12. 1995, p. 10 . (3) OJ No L 144, 28 . 6 . 1995, p. 22. &lt;) OJ No L 54, 5 . 3 . 1996, p. 26 .